Citation Nr: 1736234	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for arterial hypertension to include on a secondary service connection basis and including as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This case came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 RO decision.

In November 2014, in pertinent part, the Board denied an initial compensable rating for posttraumatic tensional, muscle contraction headaches; denied service connection for arterial hypertension; and remanded the issue of service connection for a psychiatric disorder.

Thereafter, the Veteran appealed the denial of a higher rating for posttraumatic tensional, muscle contraction headaches and the denial of service connection for arterial hypertension to the United States Court of Appeals for Veterans Claims (Court). In a July 2016 memorandum decision, the Court set aside the Board's November 2014 decision as to those two issues, and remanded the matters to the Board.

In a January 2017 decision, the Board granted a 10 percent disability evaluation for posttraumatic tensional, muscle contraction headaches, and granted service connection for a psychiatric disorder diagnosed as depressive disorder, NOS. The issue of service connection for hypertension was remanded to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In November 2009, the Veteran contended that his current hypertension was a residual of in-service malaria. Service treatment records reflect that he was treated for a febrile illness in January 1970. The initial diagnostic impression was malaria.

The Court's July 2016 Memorandum Decision noted that with regard to arterial hypertension, the Board erred in not addressing whether the Veteran's hypertension is secondary to exposure to herbicides in Vietnam. In January 2017, the Board remanded this claim for a VA examination and medical opinion as to this claim. Unfortunately, there was inadequate compliance with the remand directives, so another remand is required. See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

A VA examination and medical opinion were obtained in March 2017. The examiner indicated that the Veteran had hypertension, diagnosed in 1997, and opined that hypertension is less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. The only rationale provided was that hypertension is not a disease associated with Agent Orange exposure.

The Board finds that the supporting rationale of this VA medical opinion is inadequate, and remand is required for another VA medical opinion. 

Moreover, the VA examiner stated that VA electronic medical records showed that the Veteran had been diagnosed with hypertension since 1997, but such VA medical records are not in the claims file and must be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(3) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain relevant VA and private medical records reflecting treatment for hypertension dated since separation from service, and associate them with the claims file.

2. Upon receipt of all additional records, obtain a VA medical addendum opinion as to the Veteran's claim for service connection for arterial hypertension. If the examiner determines that an examination is needed to respond to the questions presented, one should be scheduled. After review of the claims file, the examiner should provide an opinion as to the following questions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's arterial hypertension arose in service or within the first post-service year, or is otherwise related to events in service, to include his exposure to herbicide agents, and/or his febrile illness in 1970. In rendering this opinion, the examiner should address the Veteran's risk factors for hypertension and whether his hypertension manifested itself in an unusual manner. While the examiner is free to cite to medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included hypertension in the list of Agent Orange presumptive conditions. 

In other words, the Board needs an opinion as to the likelihood that this Veteran's hypertension, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to herbicide agents in Vietnam. The examiner should provide a rationale for the opinion provided.

(b) Is it as least as likely as not (50 percent probability or greater) that the Veteran's current hypertension was (1) caused, or alternatively, (2) aggravated beyond the normal course of the condition by a service-connected disability (currently, depressive disorder, tensional muscle contraction headaches, residuals of forehead wound, right knee arthritis and right knee scar)?

The examiner is advised that "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Readjudicate the claim on appeal in light of all of the evidence of record. If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




